UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6799



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RONALD SHERRILL WILKERSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. Malcolm J. Howard, Dis-
trict Judge. (CR-94-58-H, CA-98-803-5-H)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sue Ann Genrich Berry, Lumberton, North Carolina, for Appellant.
Robert Edward Skiver, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Sherrill Wilkerson appeals the district court’s order

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Wilkerson, Nos. CR-94-

58-H; CA-98-803-5-H (E.D.N.C. May 11, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2